United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2382
Issued: September 28, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 29, 2010 appellant filed a timely appeal from a June 17, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied modification of a July 23, 2009 wageearning capacity determination.
FACTUAL HISTORY
Appellant, a 25-year-old clerk, injured his right knee on December 14, 2000. He filed a
claim for benefits, which OWCP accepted for right knee sprain, patella subluxation and
dislocation of the right patella. OWCP paid compensation benefits for total disability.

1

5 U.S.C. § 8101 et seq.

On January 12, 2002 appellant accepted a full-time modified rehabilitation position as a
carrier technician. The job was tailored to his physical restrictions and allowed him to work for
eight hours per day, with sitting not exceeding two hours, walking, standing and operating a
motor vehicle not exceeding one hour, lifting/pushing/pulling not exceeding 30 pounds, and no
squatting, kneeling or climbing. By decision dated April 26, 2002, OWCP issued a formal wageearning capacity decision. It found that appellant had worked more than 60 days in the modified
position and that the actual wages he earned in the modified position of carrier technician,
$715.90 per week, fairly and reasonably represented his wage-earning capacity.
A statement of accepted facts dated May 31, 2007 indicates that appellant worked in a
new modified position, starting March 26, 2007, for four hours a day primarily casing and
transporting mail. The record does not include a formal position description. Appellant worked
intermittently at his modified job until September 18, 2007, when he underwent a right knee
arthroscopy which was authorized by OWCP. OWCP reinstated his compensation for temporary
total disability as of September 18, 2007 until October 25, 2007, when he returned to part-time
duty at a modified position. The record does not document the duties of this position.
In a work capacity evaluation dated May 5, 2008, Dr. Paul H. Stanfield, Board-certified
in orthopedic surgery and appellant’s treating physician, stated that appellant could work an
eight-hour day with the following work restrictions: walking not exceeding two hours; standing
not exceeding four hours; pushing, pulling and lifting not exceeding 20 pounds for six hours; and
no bending, stooping, squatting, kneeling or climbing.
A statement of accepted facts dated September 8, 2008 indicated that the employing
establishment had not been able to accommodate Dr. Stanfield’s physical restrictions for an
eight-hour day, five days a week position.
In order to clarify his restrictions and ascertain his current condition, appellant was
referred to Dr. Robert Draper, Board-certified in orthopedic surgery, for a second opinion
examination. In a February 24, 2009 report, Dr. Draper stated that appellant was capable of
performing modified-duty work for no more than six hours per day, with restrictions on frequent
lifting exceeding 25 pounds, climbing ladders and walking on uneven terrain. He noted that
appellant was currently working light duty for four hours per day and had reached maximum
medical improvement.
By decision dated July 23, 2009, OWCP issued a formal wage-earning capacity decision.
It found that the wages he actually earned in the modified carrier technician job, $515.74, fairly
and reasonably represented his wage-earning capacity. OWCP stated that he had recently been
employed as a carrier technician for the employing establishment with wages for four hours per
day, 20 hours per week, and that this employment became effective on October 25, 2007. It
determined that, because appellant had demonstrated the ability to perform the duties of this job
for 60 days or more, this position was considered suitable to his partially disabled condition.
OWCP noted that while Dr. Draper’s February 19, 2009 report indicated that he was capable of
working six hours per day, the employing establishment could only accommodate four hours per
day. It further found that there was no evidence that the position was temporary.

2

By letter dated July 31, 2009, appellant’s attorney requested reconsideration. Counsel
asked OWCP to review the weekly pay utilized in its July 23, 2009 loss of wage-earning
capacity (LWEC) decision. He noted that appellant’s date-of-injury pay rate was $916.85.
On August 28, 2009 appellant filed a Form CA-2a claim, alleging that he sustained a
recurrence of disability as of August 26, 2009. He stated that the employing establishment
informed him on that date that his light-duty position had been withdrawn because they no
longer had work available within his medical restrictions. On September 14, 2009 appellant filed
a Form CA-7 claim for wage-loss compensation from August 29 to September 11, 2009. He
subsequently filed several other Form CA-7 claims from September through November 2009.
By letter dated September 21, 2009, OWCP advised appellant that he could either appeal
the LWEC decision or present evidence sufficient to warrant modification of the LWEC decision
by demonstrating that the original rating was in error, that he had been self-rehabilitated or that
his medical condition had worsened.
By decision dated October 8, 2009, OWCP denied modification of its July 23, 2009
LWEC decision. It found that the evidence was insufficient to warrant modification of the
decision on the grounds that appellant’s pay rate had been incorrectly calculated.
On November 2, 2009 appellant accepted a modified job from the employing
establishment as a modified carrier, within his medical restrictions.
By decision dated December 1, 2009, OWCP denied modification of its July 23, 2009
LWEC decision. It denied appellant’s claims for wage-loss compensation, finding that he failed
to submit evidence sufficient to establish one of the three criteria required to modify the LWEC
decision.
By letter dated December 4, 2009, appellant’s attorney requested a hearing, which was
held on March 31, 2010. Appellant testified at the hearing that following his 2000 work injury
he performed mostly sedentary work for four hours per day from July 2001 to March 2007. He
stated that during the occasional times when he went out on his route he only did routine
business drop-offs; he rarely did any deliveries which required a satchel. Appellant began to
experience increased right knee pain in December 2006 and eventually had to undergo a second
surgery in September 2007. When he returned to work he was working no more than four hours
per day. Appellant stated that he reinjured his knee on August 26, 2009 and subsequently
received a return to work offer on November 2, 2009 in accordance with the national
reassignment program, which involved doing collections. He did not return to work until
December 4, 2009; he asserted that, although he was capable of working six hours per day, he
was only working two hours per day doing collections. Appellant’s attorney argued that he
sustained a recurrence of disability as of August 26, 2009 based on the employing
establishment’s withdrawal of light duty because there was no work available for appellant.
By decision dated June 17, 2010, an OWCP hearing representative affirmed the July 23,
2009 LWEC decision. She found that appellant had failed to establish that the July 2009 wageearning capacity warranted modification. The hearing representative also denied the claim for
recurrence of disability based on the employing establishment’s withdrawal of light duty as of
August 26, 2009.
3

LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.2 Section 8115(a) of FECA provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by her actual earnings if her actual earnings fairly and reasonably represent her
wage-earning capacity.3 Compensation payments are based on the wage-earning capacity
determination and it remains undisturbed until properly modified.4
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.5 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.6
OWCP’s Procedure Manual provides that the factors to be considered in determining
whether the claimant’s work fairly and reasonably represented his wage-earning capacity include
the kind of appointment and the tour of duty. The manual states that reemployment may not be
considered suitable when the actual earning job is part time, unless the claimant was a part-time
worker at the time of injury.7
ANALYSIS
OWCP has denied modification of the July 23, 2009 LWEC determination. Appellant’s
counsel contends that the LWEC determination should be modified as it was erroneous when
issued.
The Board finds that the July 23, 2009 wage-earning capacity determination was
erroneous when issued.
Appellant had been employed in a full-time position at the time of injury. He assumed
the part-time job duties which were the basis of the July 23, 2009 LWEC when he returned to
work on October 25, 2007 following knee surgery. OWCP’s own procedures state that a parttime position may not be suitable as the basis of an LWEC determination if appellant was a fulltime employee at the time of injury. Appellant was a full-time employee on the date of injury,
2

See Katherine T. Kreger, 55 ECAB 633 (2004). See 5 U.S.C. § 8115 (determination of wage-earning capacity).

3

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

4

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

5

Sharon C. Clement, 55 ECAB 552 (2004).

6

T.M., Docket No. 08-975 (issued February 6, 2009); Tamra McCauley, 51 ECAB 375, 377 (2000).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (September 2011).

4

appellant’s treating physician, Dr. Stanfield reported on May 5, 2008 that appellant could work
eight hours a day, and second opinion physician, Dr. Draper, reported on February 24, 2009 that
appellant could work six hours a day. OWCP’s July 23, 2009 determination that appellant’s
four-hour-a-day wages represented his wage-earning capacity was therefore erroneous.
The Board finds that appellant’s part-time position did not fairly and reasonably represent
his wage-earning capacity.
CONCLUSION
The Board finds that the July 23, 2009 wage-earning capacity determination was
erroneous, as the position upon which it was based was part time. Accordingly, the Board finds
that OWCP improperly denied modification of the July 23, 2009 wage-earning capacity
determination.
ORDER
IT IS HEREBY ORDERED THAT the June 17, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

